Citation Nr: 0928473	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  08-13 901	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for a headache disorder.



REPRESENTATION

Appellant represented by:	John S. Berry, Esq.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1992 to April 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  



FINDING OF FACT

A current diagnosis of a chronic headache disorder is not 
shown by the evidence of record. 



CONCLUSION OF LAW

A headache disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007). 



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims for entitlement to 
service connection for a headache disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Prior the initial 
adjudication of the Veteran's claim, an October 2007 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, 
Sanders v. Shinseki, 556 U.S. - (2009).

The Veteran's service treatment records and VA treatment 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Although VA did not provide the Veteran with a 
medical examination with regard to his claim, none was 
required in this case because there is no evidence of a 
chronic headache disorder in service or that indicates that 
the Veteran has a current headache disorder which may be 
associated with active duty service.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 
79, 83-86 (2006).  There is no indication in the record that 
any other additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The Veteran is seeking service connection for a chronic 
headache disorder.  In his September 2007 claim form, the 
Veteran reported that his headache disorder began in 1999.  
He also indicated treatment for a headache disorder during 
service.  

However, neither the Veteran's service treatment records nor 
the Veteran's post-service medical records show any 
complaints of or treatment for a chronic headache disorder.  
A September 1995 service treatment record reflects the 
Veteran's complaints of headaches, chest congestion, and 
productive cough.  The diagnosis was sinusitis.  In addition, 
December 1995 service treatment records show that the Veteran 
presented with a laceration on the top of his head, and that 
the laceration was closed with four staples.  The treatment 
records reflect the Veteran's report that a 15-pound object 
fell on his head.  Several days later, there was no sign of 
infection, no redness, no swelling, and ho heat.  The 
Veteran's December 1995 separation examination indicates that 
his head, neck, face, and scalp were normal.  In a report of 
medical history, completed at that time, the Veteran reported 
a head injury, noting that he hit his head and required 
sutures, but that there was no sequelae, and the wound was 
well-healed.  The Veteran also denied a history of frequent 
or severe headaches.  The service treatment records are 
negative for any diagnosis or finding of a chronic headache 
disorder.  Moreover, the post-service medical evidence of 
record does not show a single complaint of headaches or a 
diagnosis of a headache disorder.

The United States Court of Appeals for Veterans Claims 
(Court) has held that without a disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability. . . . In the absence 
of proof of present disability there can be no valid claim."  
Brammer, 3 Vet. App. at 225.  With no medical evidence of a 
chronic disability, service connection for a headache 
disorder is not warranted.

The Veteran's claims he has headaches.  However, the Court 
has held that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001)

Because there is no objective evidence of a chronic headache 
disorder, the preponderance of the evidence is against the 
Veteran's claim.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a headache disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


